PER CURIAM.
Tom Clowers appeals following the district court’s1 dismissal of his 42 U.S.C. § 1983 action, and its denial of his motion to reconsider the dismissal.
Having conducted a thorough review, we conclude that dismissal was proper for the reasons explained by the district court. See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (grant of motion to dismiss is reviewed de novo). The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable P.K. Holmes, III, Chief Judge, United States District Court for the Western District of Arkansas.